.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/24/21. Claims 25-34 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 30-32 are rejected under 35 U.S.C. §103 as being unpatentable over Xie (US 10332803 B1) and further in view of Colombeau (US 20210119021 A1). 
Regarding claim 26, Xie discloses a method for forming a semiconductor device structure, comprising: forming a sacrificial base layer over a semiconductor substrate (see element 1330, 1360);
forming a semiconductor stack over the sacrificial base layer (see 1310/1340); patterning the semiconductor stack and the sacrificial base layer to form a fin structure see fig 10; forming a gate stack to cover a portion of the fin structure (see fig 16, 1660); replacing the sacrificial base layer with a dielectric stressor structure (see 1600); partially removing the fin structure to form a recess exposing side surfaces of the semiconductor stack and the dielectric stressor structure (see figs 18 spacing recesses); and forming a source/drain structure to at least partially fill the recess (see fig 11, 1400, 1420).

Regarding claim 30, Xie and Colombeau disclose the method for forming a semiconductor device structure as claimed in claim 26, wherein the source/drain structure is formed to be in direct contact with the dielectric stressor structure (see fig 11 where 1400 and 1420 are formed fins).
Regarding claim 31, Xie and Colombeau disclose a method for forming a semiconductor device structure, comprising: forming a fin structure over a substrate (see figs 9-15), wherein the fin structure has a plurality of sacrificial layers and a plurality of semiconductor layers laid out alternately (see 1310, 1340); forming a dummy gate stack to wrap around a portion of the fin structure (see 1610); forming a dielectric stressor structure between the fin structure and the substrate (1600); removing the dummy gate stack and the sacrificial layer to release a plurality of semiconductor nanostructures made up of remaining portions of the semiconductor layers (see fig 18 where e1350 is released); and forming a metal gate stack to wrap around the semiconductor nanostructures (see 1900).
Colombeau further discloses wherein a topmost surface of the dielectric stressor structure is between the substrate and a topmost surface of the fin structure, see (see figs 2-4, 11b, 1300, 1310 disclosing the formation of gate structure and the subsequent replacement of sacrificial layers). Xie and Colombeau are in the same or similar fields of endeavor. It would have been obvious to combine Xie and Colombeau. Xie and Colombeau may be combined by forming the device of Xie in accordance with 
Regarding claim 32, Xie and Colombeau discloses the method for forming a semiconductor device structure as claimed in claim 31, further comprising: partially removing the fin structure to form a recess exposing side surfaces of the sacrificial layers, the semiconductor layers, and the dielectric stressor structure; and forming a source/drain structure to at least partially fill the recess (see fig 15, disclosing recesses and filling of recesses in fig 16, see fig 13, disclosing source/drain fins).

Allowable Subject Matter
Claims 16-25, 27-29, 33 and 34 contain allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813